Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	GEORGI BERND, CN 107548449 A, 05-Jan-2018, G01B 21/00 describes determine the actual size characteristic of the measurand (32) with multiple geometric elements.This is come what is realized by the coordinate measuring set (12) with measurement head (16).Further it is provided that represent the target data (34) of the target property of the plurality of geometric element.These target properties include the acceptable manufacturing tolerance of these geometric elements.Measurement process (40) is generated in a manner of computer assisted, the measurement process determines the measurement head (16) relative to the movement of the measurand (32) and detects the measured value in the measurement head opening position of the restriction relative to the measurand (32).Test feature depending on the geometric element limited determines to be used for the control command for controlling the measurement head (16).Using multiple independent measured levels of the measurand, determine to represent the numerical value of the actual size 

	PETTERSSON, CN 103477181 B, 15-Mar-2017, G01B 5/008 describes coordinate measuring machine for determining at least one space coordinatess of the measurement point on measured object, the coordinate measuring machine is with the first frame element（11）, the second frame element（4）, for along the direction of motion relative to first frame element（11）Movement second frame element（4）The linear drive unit with motor（7）, and for determining position measuring instrument of second frame element relative to the activation point of first frame element.Wherein described driver element has dynamic deflection when finite stiffness and motion.The measuring machine is included from the driver element（12）Arrive second frame element（4）Mechanical coupling（3）, the coupling（3）Including being fixed to the driver element（12）Part I（3A）Be fixed to second frame element（4）Part II（3B）, the two parts（3A、3B）Can be by Active Compensation actuator（5）It is （5）It is built into against the driver element（12）Offset second frame element（4）The dynamic deflection is compensated at least in part to introduce contrary displacement.

	OTSUKI, JP 6179870 B1, 16-Aug-2017, G05B 19/4063 describes A numerically controlled machine tool measuring apparatus that calculates a continuous error between an actual position and a command position and displays or evaluates at least two-dimensional elements of an error element and a speed element. A path command unit that commands a command path for moving a machine tool to a numerical controller, a command position acquisition unit that acquires a command position on the command path at discrete times, and the machine tool An actual position acquisition unit that acquires actual positions at discrete times as a result of performing motion on the command path, and connecting the command position as a command path and connecting the actual position as an actual path between the paths An error calculation unit for calculating the error of the above, a time as a result of movement of the machine tool with respect to the command path, a speed element is calculated, and from an error vector between the command path and the actual path Provided is a numerically controlled machine tool measuring apparatus having a speed / error display unit for calculating an error element and displaying the speed / error together with the speed element in a two-dimensional coordinate system.

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Arun A. Shome on July 27, 2021.
The application has been amended as follows: 

In claim 1, line 9, “are fixed” changed to “are non-adjustable and fixed”

Allowable Subject Matter
3.	Claims 1, 3-25 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 24 and 25 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of the device for use on a numerically controlled machine tool for application in a method for measuring said numerically controlled machine tool, said device comprising:


Claims 3-23 are allowed due to their dependency on claim 1.

Regarding claim 24: 
A method for measuring a numerically controlled machine tool, said method comprising: determining one or more coordinate reference parameters of one or more controllable axes of said machine tool based on the determined actual positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool, the respective target positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool, and a known distance between said first and second measuring elements.

Regarding claim 25: 
A method for measuring a numerically controlled machine tool, said method comprising: determining one or more coordinate reference parameters of one or more controllable axes of said machine tool based on the determined actual positions of said first and second measuring elements in the at least two .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 29, 2021